Exhibit 10.1

Execution Version

ALBIREO PHARMA, INC.

COMMON STOCK

(par value $0.01 per share)

SALES AGREEMENT

October 13, 2017

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Albireo Pharma, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), having an aggregate offering price
of up to $50,000,000. Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) to be filed by the Company and after such
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement (as
defined below) to issue the Placement Shares.

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, including a base prospectus, relating to certain
securities, including Common Stock, to be issued from time to time by the
Company, and which incorporates by reference certain documents that the Company
has filed or will file in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). The Company has prepared a prospectus
specifically relating to the Placement Shares (the “Sales Prospectus”) included
as part of such registration statement. Following the date that such
registration statement is declared effective, the Company will make available to
Cowen, for use by Cowen, copies of the Sales Prospectus, as supplemented from
time to time by any prospectus supplement relating to the Placement Shares.
Except where the context otherwise requires, such registration statement, as
amended when it becomes effective, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as



--------------------------------------------------------------------------------

defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act or deemed to be a part of such registration statement
pursuant to Rule 430B or 462(b) of the Securities Act, is herein called the
“Registration Statement.” The Sales Prospectus, including all documents
incorporated therein by reference, which is included in the Registration
Statement, as it may be supplemented by one or more prospectus supplements, in
the form in which such prospectus and/or Sales Prospectus have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act regulations (“Rule 433”), relating to the
Placement Shares that (i) is required to be filed with the Commission by the
Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission via the Electronic Data Gathering Analysis
and Retrieval System (“EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell the Placement
Shares hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one (1) Trading Day (as defined in Section 3) and any minimum price below
which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1. The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from Cowen
set forth on Schedule 2, as such Schedule 2 may be amended in writing from time
to time in accordance herewith. The Placement Notice shall be effective upon
receipt by Cowen unless and until (i) in accordance with the notice requirements
set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares thereunder have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice for any reason, in the Company’s sole discretion, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
contained in the earlier dated Placement Notice, or (v) this Agreement has been
terminated under the provisions of Section 11. The amount of any discount,
commission or other compensation to be paid by the Company to Cowen in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor Cowen will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and

 

- 2 -



--------------------------------------------------------------------------------

until the Company delivers a Placement Notice to Cowen that is not declined by
Cowen pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

3. Sale of Placement Shares by Cowen. Subject to the terms and conditions herein
set forth, upon the Company’s delivery of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, Cowen, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of The
Nasdaq Capital Market (“Nasdaq”) to sell such Placement Shares up to the amount
specified in, and otherwise in accordance with, the terms of such Placement
Notice. Cowen will provide written confirmation to the Company (including by
email correspondence to all of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder, setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, the compensation payable by the
Company to Cowen pursuant to Section 5(a) with respect to such sales, any other
deductions to the gross proceeds of Placement Shares made by Cowen pursuant to
Section 5(a) to calculate the Net Proceeds (as defined below) from such sale,
and the Net Proceeds payable to the Company. Subject to the terms of the
Placement Notice, Cowen may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made through Nasdaq or on any
other existing trading market for the Common Stock. If expressly authorized by
the Company in a Placement Notice, Cowen may also sell Placement Shares in
privately-negotiated transactions. Notwithstanding the provisions of
Section 6(ww), Cowen shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice. The Company acknowledges and agrees that (i) there can be no assurance
that Cowen will be successful in selling Placement Shares, and (ii) Cowen will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Placement Shares for any reason other than a failure by Cowen
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on Nasdaq.

4. Suspension of Sales.

(a) The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations

 

- 3 -



--------------------------------------------------------------------------------

with respect to any Placement Shares sold hereunder prior to the receipt of such
notice. Each of the parties agrees that no such notice under this Section 4
shall be effective against the other unless it is made to one of the individuals
named on Schedule 2 hereto, as such schedule may be amended in writing from time
to time in accordance with Section 15.

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c) If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee at least one
(1) Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form. Cowen will provide DWAC instructions or instructions for
delivery by other means with regard to the electronic transfer of the Placement
Shares. On each Settlement Date, Cowen will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution), it will (i) hold Cowen harmless against any
loss, claim, damage, or reasonable and documented expense (including reasonable
and documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Cowen (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

- 4 -



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that as of each Applicable Time (as defined
in Section 20(a)):

(a) Compliance with Registration Requirements. As of each Applicable Time other
than the date of this Agreement, the Registration Statement and any Rule 462(b)
Registration Statement have been declared effective by the Commission under the
Securities Act, the Company has complied to the Commission’s satisfaction with
all requests of the Commission for additional or supplemental information
relating to the Registration Statement or the Prospectus, no stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, contemplated
or threatened by the Commission. The Company meets the requirements for use of
Form S-3 under the Securities Act. The sale of the Placement Shares hereunder
meets the requirements of General Instruction I.B.1 of Form S-3.

(b) No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each of the Settlement Dates, if any, complied and will
comply in all material respects with the Securities Act and did not and, as of
each Settlement Date, if any, did not and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, did not and, as of each
of the Settlement Dates, if any, did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to Cowen furnished to the Company in writing by Cowen
expressly for use therein. There are no contracts or other documents required to
be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

(c) Offering Materials Furnished to Cowen. As of each Applicable Time other than
the date of this Agreement, the Company has delivered to Cowen one complete copy
of the Registration Statement and a copy of each consent and certificate of
experts filed as a part thereof, and conformed copies of the Registration
Statement (without exhibits) and the Prospectus, as amended or supplemented, in
such quantities and at such places as Cowen has reasonably requested.

 

- 5 -



--------------------------------------------------------------------------------

(d) Documents Incorporated by Reference. The documents incorporated by reference
in the Prospectus, when they were filed with the Commission, conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and the rules and regulations of the Commission thereunder and
none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein, or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and any further documents so filed and
incorporated by reference in the Prospectus, when such documents are filed with
Commission will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(e) Distribution of Offering Materials. The Company has not, directly or
indirectly, distributed and will not distribute, prior to the completion of
Cowen’s distribution of the Placement Shares, any offering material in
connection with the offering and sale of the Placement Shares other than the
Prospectus, the Registration Statement or any other materials, if any, permitted
under the Securities Act.

(f) Not an Ineligible Issuer. At the time of filing the Registration Statement,
any Rule 462(b) Registration Statement and any post-effective amendment thereto,
and at the date hereof, the Company was not, and the Company will not be, an
“ineligible issuer,” as defined in Rule 405 of the Securities Act.

(g) Organization and Good Standing. The Company and each of its subsidiaries (as
defined in Section 20(b)) have been duly organized and are validly existing as
corporations or other legal entities in good standing (or the foreign equivalent
thereof) under the laws of their respective jurisdictions of organization. The
Company and each of its subsidiaries are duly qualified to do business and are
in good standing as foreign corporations or other legal entities in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification and have all
power and authority (corporate or other) necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to so qualify or have such power or authority would not
(i) have, singularly or in the aggregate, a material adverse effect on the
business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by this Agreement or the Prospectus (any such effect as described
in clauses (i) or (ii), a “Material Adverse Effect”). The subsidiaries listed in
Schedule 4 to this agreement are the only Significant Subsidiaries (as defined
in Section 6(gg)).

(h) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

 

- 6 -



--------------------------------------------------------------------------------

(i) The Placement Shares. The Placement Shares to be sold by Cowen, acting as
agent and/or principal for the Company, have been duly authorized and, when
issued and delivered by the Company against payment therefor pursuant to this
Agreement, will be validly issued, fully paid and nonassessable and will conform
to the descriptions thereof in the Prospectus; and the issuance of the Placement
Shares are not subject to any preemptive or similar rights.

(j) Capitalization. The Company has an authorized capitalization as set forth
under the heading “Description of Capital Stock” in the Sales Prospectus, and
(i) to the Company’s knowledge, all of the outstanding shares of capital stock
of the Company issued prior to the Share Exchange Closing Date (defined below)
have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and conform to the description thereof contained in the Sales Prospectus
under the heading “Description of Capital Stock” and (ii) all of the outstanding
shares of capital stock of the Company issued on and after the Share Exchange
Closing Date have been duly and validly authorized and issued, are fully paid
and non-assessable, have been issued in compliance with federal and state
securities laws, and conform to the description thereof contained in the Sales
Prospectus under the heading “Description of Capital Stock”. To the Company’s
knowledge, all of the Company’s options, warrants and other rights to purchase
or exchange any securities for shares of the Company’s capital stock granted
prior to the Share Exchange Closing Date have been duly authorized and validly
issued and were issued in compliance with federal and state securities laws. All
of the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock granted on or after the
Share Exchange Closing Date have been duly authorized and validly issued and
were issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. As of the date the Registration Statement is
filed, there were or will be no authorized or outstanding shares of capital
stock, options, warrants, preemptive rights, rights of first refusal or other
rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those described above or accurately described in the
Prospectus. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
as described in the Prospectus, accurately and fairly present the information
required to be shown with respect to such plans, arrangements, options and
rights. Reference is made to November 3, 2016, which was the date of the closing
of the share exchange contemplated by the Amended and Restated Share Exchange
Agreement dated as of July 13, 2016, by and among Biodel Inc., Albireo Limited
and the sellers listed on Schedule I thereto (the “Share Exchange Closing
Date”).

(k) Capitalization of Subsidiaries. All the outstanding shares of capital stock
(if any) of each subsidiary of the Company have been duly authorized and validly
issued, are fully paid and nonassessable and, except to the extent set forth in
the Prospectus, are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.

 

- 7 -



--------------------------------------------------------------------------------

(l) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issue and sale of the Placement Shares by the Company and the
consummation of the transactions contemplated hereby will not (with or without
notice or lapse of time or both) (i) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default or a Debt
Repayment Triggering Event (as defined below) under, or result in the creation
or imposition of any lien, encumbrance, security interest, claim or charge upon
any property or assets of the Company or any subsidiary pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws (or
analogous governing instruments, as applicable) of the Company or any of its
subsidiaries or (iii) result in the violation of any law, statute, rule,
regulation, judgment, order or decree of any court or governmental or regulatory
agency or body, domestic or foreign, having jurisdiction over the Company or any
of its subsidiaries or any of their properties or assets except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect. A “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company of any of its
subsidiaries.

(m) No Consents Required. Except for the registration of the offer and sale of
the Placement Shares under the Securities Act and applicable state securities
laws, and such consents, approvals, authorizations, orders and registrations or
qualifications as may be required by the Financial Industry Regulatory Authority
(“FINRA”) or Nasdaq in connection with sale of the Placement Shares and the
listing of the Placement Shares on Nasdaq, no consent, approval, authorization
or order of, or filing, qualification or registration (each an “Authorization”)
with, any court, governmental or regulatory agency or body, foreign or domestic,
which has not been made, obtained or taken and is not in full force and effect,
is required for the execution, delivery and performance of this Agreement by the
Company, the issuance and sale of the Placement Shares or the consummation of
the transactions contemplated hereby; and no event has occurred that allows or
results in, or after notice or lapse of time or both would allow or result in,
revocation, suspension, termination or invalidation of any such Authorization or
any other impairment of the rights of the holder or maker of any such
Authorization.

(n) Independent Auditors. Ernst & Young LLP and Ernst & Young LLP, who have
audited and certified certain financial statements of the Company and its
subsidiaries included or incorporated by reference in the Registration Statement
and the Prospectus, are each an independent registered public accounting firm
with respect to the Company and its subsidiaries within the meaning of Article
2-01 of Regulation S-X and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

 

- 8 -



--------------------------------------------------------------------------------

(o) Financial Statements. The financial statements, together with the related
notes, included or incorporated by reference in the Prospectus and the
Registration Statement fairly present, in all material respects, the
consolidated financial position and the results of operations and changes in
financial position of the Company and its consolidated subsidiaries at the
respective dates or for the respective periods therein specified. Such
statements and related notes have been prepared in accordance with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated by reference in the Prospectus. The
financial statements, together with the related notes, included or incorporated
by reference in the Prospectus comply in all material respects with Regulation
S-X. No other financial statements or supporting schedules or exhibits are
required by Regulation S-X to be described, included or incorporated by
reference in the Registration Statement or the Prospectus. The summary and
selected financial data included or incorporated by reference in the Prospectus
and the Registration Statement fairly present, in all material respects, the
information shown therein as at the respective dates and for the respective
periods specified and are derived from the consolidated financial statements set
forth incorporated by reference in the Registration Statement and the Prospectus
and other financial information. All information contained in the Registration
Statement and the Prospectus regarding “non-GAAP financial measures” (as defined
in Regulation G) complies with Regulation G and Item 10 of Regulation S-K, to
the extent applicable.

(p) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance in all material respects
with the Commission’s rules and guidelines applicable thereto.

(q) No Material Adverse Change. Neither the Company nor any of its subsidiaries
has sustained, since the date of the latest audited financial statements
included or incorporated by reference in the Prospectus: (i) any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or action, order
or decree of any court or governmental or regulatory authority, otherwise than
as set forth or contemplated in the Prospectus; (ii) any change in the capital
stock (other than the issuance of shares of Common Stock (A) upon exercise of
stock options and warrants described as outstanding in, and the grant of options
and awards under existing equity incentive plans described in, the Registration
Statement and the Prospectus or (B) in an underwritten public offering completed
in May 2017) or any increase in the long-term debt of the Company or any of its
subsidiaries; (iii) any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock; or
(iv) any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, properties, assets,
general affairs, management, financial position, prospects, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole,
otherwise than as set forth or contemplated in the Prospectus.

(r) Legal Proceedings. Except as set forth in Prospectus, there is no legal or
governmental proceeding to which the Company or any of its subsidiaries is a
party or of

 

- 9 -



--------------------------------------------------------------------------------

which any property or assets of the Company or any of its subsidiaries is the
subject, including any proceeding before the United States Food and Drug
Administration of the U.S. Department of Health and Human Services (“FDA”) or
comparable federal, state, local or foreign governmental bodies (it being
understood that the interaction between the Company and the FDA and such
comparable governmental bodies relating to the testing, nonclinical and clinical
development, manufacture and product approval process shall not be deemed
proceedings for purposes of this representation), which is required to be
described in the Registration Statement or the Prospectus or a document
incorporated by reference therein and is not described therein, or which,
singularly or in the aggregate, if determined adversely to the Company or any of
its subsidiaries, would reasonably be expected to have a Material Adverse
Effect; and no such proceedings are, to the Company’s knowledge after reasonable
investigation and due diligence inquiry (if investigation or inquiry is
reasonable under the circumstances) (“Knowledge”), threatened or contemplated by
governmental or regulatory authorities or threatened by others. The Company is
in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing its business as prescribed by the FDA,
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or biohazardous substances or materials, except
where noncompliance would not, singularly or in the aggregate, have a Material
Adverse Effect. All preclinical and clinical studies conducted by or on behalf
of the Company to support approval for commercialization of the Company’s
products have been conducted by the Company, or to the Company’s Knowledge by
third parties, in compliance with all applicable federal, state or foreign laws,
rules, orders and regulations, except for such failure or failures to be in
compliance as would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect.

(s) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws (or analogous governing instrument,
as applicable), (ii) in default in any respect, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it is bound or to which any of
its property or assets is subject, or (iii) in violation in any respect of any
law, ordinance, governmental rule, regulation or court order, decree or judgment
to which it or its property or assets may be subject (including, without
limitation, those administered by the FDA or by any foreign, federal, state or
local governmental or regulatory authority performing functions similar to those
performed by the FDA) except, in the case of clauses (ii) and (iii) above, for
any such violation or default that would not, singularly or in the aggregate,
have a Material Adverse Effect.

(t) Licenses or Permits. The Company and its subsidiaries possess all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
governmental or regulatory agencies or bodies (including, without limitation,
those administered by the FDA or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as now
conducted or as proposed in the Prospectus to be conducted (collectively, the
“Governmental Permits”), except where any

 

- 10 -



--------------------------------------------------------------------------------

failure to possess or make the same would not, singularly or in the aggregate,
have a Material Adverse Effect. The Company and its subsidiaries are in
compliance, in all material respects, with all such Governmental Permits; and
all such Governmental Permits are valid and in full force and effect, except
where the validity or failure to be in full force and effect would not,
singularly or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any subsidiary has received notification of any revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Governmental Permit and the Company has no reason to
believe that any such Governmental Permit will not be renewed.

(u) Regulatory Matters. The preclinical tests or studies or clinical trials
conducted by or on behalf of the Company that are described in the Prospectus
(the “Company Studies and Trials”) were, or if still pending are being,
conducted in all material respects in accordance with experimental protocols,
procedures and controls pursuant to, where applicable, accepted professional
scientific standards, except as described in the Prospectus; the descriptions of
the results of the Company Studies and Trials contained in the Prospectus are
accurate in all material respects; the Company has no Knowledge of any other
studies or trials not described in the Prospectus, the results of which are
inconsistent with or call in question the results described or referred to in
the Prospectus; and the Company has not received any notices or correspondence
from the FDA or any foreign, state or local governmental body exercising
comparable authority requiring the termination, suspension or material
modification of any Company Studies or Trials that termination, suspension or
material modification would reasonably be expected to have a Material Adverse
Effect and, to the Company’s Knowledge, there are no reasonable grounds for the
same. The Company has obtained (or caused to be obtained) informed consent by or
on behalf of each human subject who participated in the Company Studies and
Trials. In using or disclosing patient information received by the Company in
connection with the Company Studies and Trials, the Company has complied in all
material respects with all laws and regulatory rules or requirements, in each
case to the extent applicable, including, without limitation, the Health
Insurance Portability and Accountability Act of 1996 and the rules and
regulations thereunder. To the Company’s Knowledge, none of the Company Studies
and Trials involved any investigator who has been disqualified as a clinical
investigator or has been found by the FDA to have engaged in scientific
misconduct. To the Company’s Knowledge, the manufacturing facilities and
operations of its suppliers are operated in compliance in all material respects
with all applicable statutes, rules, regulations and policies of the FDA and
comparable regulatory agencies outside of the United States to which the Company
is subject. For purposes of this paragraph, the Company and its subsidiaries
shall be deemed to refer to (1) Albireo Limited and its subsidiaries as they
existed prior to the Share Exchange Closing Date and (2) the Company and its
subsidiaries solely from and after the Share Exchange Closing Date.

(v) Investment Company Act. Neither the Company nor any of its subsidiaries is
or, after giving effect to the offering of the Placement Shares and the
application of Net Proceeds as described in the Prospectus, will be required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

 

- 11 -



--------------------------------------------------------------------------------

(w) No Stabilization. Neither the Company nor, to the Company’s Knowledge, any
of its officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(x) Intellectual Property. Except as disclosed in the Prospectus, the Company or
its subsidiaries own or possess the lawful right to use all (i) valid and
enforceable patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the Prospectus. The
Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their Knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the Company’s Knowledge, the Company and its subsidiaries’
respective businesses as now conducted do not give rise to any infringement of,
any misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person. All licenses for the use of
the Intellectual Property Rights described in the Prospectus are valid, binding
upon, and enforceable by or against the respective parties thereto in accordance
with their respective terms. The Company has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of any license of its Intellectual Property Rights, and the Company has
no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license. Except as described in the Prospectus, no claim
has been made against the Company alleging the infringement by the Company of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company has taken reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted. The Company has
at all times complied in all material respects with all applicable laws relating
to privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Company in the conduct of the Company’s
business. No claims have been asserted or threatened against the Company
alleging a violation of any person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any law related to privacy, data

 

- 12 -



--------------------------------------------------------------------------------

protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business. The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification, or other misuse. For purposes of
this paragraph, the Company and its subsidiaries shall be deemed to refer to
(1) Albireo Limited and its subsidiaries as they existed prior to the Share
Exchange Closing Date and (2) the Company and its subsidiaries solely from and
after the Share Exchange Closing Date.

(y) Title to Real and Personal Property. Except as disclosed in the Prospectus,
the Company and each of its subsidiaries have good and marketable title in and
(in the case of real property) to, or have valid and marketable rights to lease
or otherwise use, all items of real or personal property which are material to
the business of the Company and its subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances, security interests, claims and
defects that (i) do not, singularly or in the aggregate, materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries
or (ii) would not reasonably be expected, singularly or in the aggregate, to
have a Material Adverse Effect.

(z) No Labor Dispute. There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its subsidiaries, nor to the
Company’s Knowledge, threatened against it or any of its subsidiaries, before
the National Labor Relations Board, any state or local labor relation board or
any foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its subsidiaries, or, to
the Company’s Knowledge, threatened against it and (B) no labor disturbance by
or dispute with, employees of the Company or any of its subsidiaries exists or,
to the Company’s Knowledge, is contemplated or threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, manufacturers, customers or
contractors, that would reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company or any subsidiary
plans to terminate employment with the Company or any such subsidiary. For
purposes of this paragraph, the Company and its subsidiaries shall be deemed to
refer to (1) Albireo Limited and its subsidiaries as they existed prior to the
Share Exchange Closing Date and (2) the Company and its subsidiaries solely from
and after the Share Exchange Closing Date.

(aa) Compliance with ERISA. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or would reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its subsidiaries which would, singularly or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Each employee benefit plan of the
Company or any of its

 

- 13 -



--------------------------------------------------------------------------------

subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its subsidiaries have not
incurred, and would not reasonably be expected to incur, liability under Title
IV of ERISA with respect to the termination of, or withdrawal from, any pension
plan (as defined in ERISA). Each pension plan for which the Company or any of
its subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which would, singularly or in the aggregate,
reasonably be expected to cause the loss of such qualification. For purposes of
this paragraph, the Company and its subsidiaries shall be deemed to refer to
(1) Albireo Limited and its subsidiaries as they existed prior to the Share
Exchange Closing Date and (2) the Company and its subsidiaries solely from and
after the Share Exchange Closing Date.

(bb) Environmental Laws and Hazardous Materials. The Company and its
subsidiaries are in compliance in all material respects with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”). There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company or any of its subsidiaries (or, to the
Company’s Knowledge, any other entity for whose acts or omissions the Company or
any of its subsidiaries is or may otherwise be liable) upon any of the property
now or previously owned or leased by the Company or any of its subsidiaries, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company or any of its
subsidiaries has knowledge. For purposes of this paragraph, the Company and its
subsidiaries shall be deemed to refer to (1) Albireo Limited and its
subsidiaries as they existed prior to the Share Exchange Closing Date and
(2) the Company and its subsidiaries solely from and after the Share Exchange
Closing Date.

(cc) Taxes. The Company and its subsidiaries each (i) have timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) have paid all federal, state, local and
foreign taxes due and payable, for which it is liable, including, without
limitation, all sales and use taxes and all taxes which the Company or any of
its subsidiaries is obligated to withhold from amounts owing to employees,
creditors and third parties, and (iii) do not have any tax deficiency or claims
outstanding or assessed or, to its Knowledge, proposed against any of them,
except those, in each of the cases described in clauses (i), (ii) and
(iii) above, that would not, singularly or in the aggregate, have a Material
Adverse Effect. For purposes of this paragraph, the Company and its subsidiaries
shall be deemed to refer to (1) Albireo Limited and its subsidiaries as they
existed prior to the Share Exchange Closing Date and (2) the Company and its
subsidiaries solely from and after the Share Exchange Closing Date.

 

- 14 -



--------------------------------------------------------------------------------

(dd) Insurance. The Company and each of its subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties. Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. None of (i) Albireo Limited or any of its subsidiaries
prior to the Share Exchange Closing Date or (ii) the Company or any of its
subsidiaries from and after the Share Exchange Closing Date has received written
notice from any insurer, agent of such insurer or the broker of the Company or
any of its subsidiaries that any material capital improvements or any other
material expenditures (other than premium payments) are required or necessary to
be made in order to continue such insurance.

(ee) Accounting Controls. The Company and each of its subsidiaries maintains a
system of “internal control over financial reporting” (as such term is defined
in Rule 13a-15(f) of the General Rules and Regulations under the Exchange Act
(the “Exchange Act Rules”)) that, except as described in the Prospectus,
complies with the requirements of the Exchange Act and has been designed by
their respective principal executive and principal financial officers, or under
their supervision, to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto. Except as described in the Prospectus,
(1) the Company’s internal control over financial reporting is effective and
(2) since the end of the Company’s most recent audited fiscal year, there has
been (A) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (B) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(ff) Disclosure Controls. The Company and its subsidiaries maintain disclosure
controls and procedures (as such is defined in Rule 13a-15(e) of the Exchange
Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company and its subsidiaries in reports that
they file or submit under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management to allow
timely decisions regarding disclosures. Since the Share Exchange Closing Date,
the Company and its subsidiaries have conducted evaluations of the effectiveness
of their disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

- 15 -



--------------------------------------------------------------------------------

(gg) Minute Books. The minute books of the Company and each of its subsidiaries
that would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X (such a significant subsidiary of the Company, a “Significant
Subsidiary”) have been made available to Cowen and counsel for Cowen, and such
books (i) contain a complete summary, in all material respects, of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company (or analogous governing bodies and interest holders,
as applicable), and each of its Significant Subsidiaries since the time of its
respective incorporation or organization through the date of the latest meeting
and action, and (ii) accurately in all material respects reflect all
transactions referred to in such minutes. For purposes of this paragraph, the
Company and its Significant Subsidiaries shall be deemed to refer to (1) Albireo
Limited and its Significant Subsidiaries as they existed prior to the Share
Exchange Closing Date and (2) the Company and its Significant Subsidiaries
solely from and after the Share Exchange Closing Date.

(hh) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries on the one hand, and the
directors, officers, stockholders (or analogous interest holders), customers or
suppliers of the Company or any of its affiliates on the other hand, which is
required to be described in the Prospectus or a document incorporated by
reference therein and which is not so described.

(ii) No Registration Rights. No person or entity has the right to require
registration of shares of Common Stock or other securities of the Company or any
of its subsidiaries because of the filing or effectiveness of the Registration
Statement or otherwise, except for persons and entities who have expressly
waived such right in writing or who have been given timely and proper written
notice and have failed to exercise such right within the time or times required
under the terms and conditions of such right. Except as described in the
Prospectus, there are no persons with registration rights or similar rights to
have any securities registered by the Company or any of its subsidiaries under
the Securities Act.

(jj) Margin Rules. The application of the proceeds received by the Company from
the issuance, sale and delivery of the Placement Shares as described in the
Prospectus will not violate Regulation T, U or X of the Board of Governors of
the Federal Reserve system or any other regulation of such Board of Governors.

(kk) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or Cowen for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Placement Shares or any
transaction contemplated by this Agreement or the Sales Prospectus.

(ll) No Restrictions on Subsidiaries. Except as described in the Prospectus, no
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

 

- 16 -



--------------------------------------------------------------------------------

(mm) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(nn) Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and is listed on Nasdaq, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from Nasdaq, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.

(oo) Sarbanes-Oxley Act. There is and, since the Share Exchange Closing Date,
has been no failure on the part of the company or, to the Company’s Knowledge,
any of the Company’s officers or directors, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(pp) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(qq) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the Company’s Knowledge, any director, officer, employee, agent, affiliate or
other person acting on behalf of the Company or any subsidiary, has (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees, political parties or campaigns, political party officials, or
candidates for political office from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any applicable anti-corruption laws, rules, or regulations of any
other jurisdiction in which the Company or any subsidiary conducts business, or
(iv) made any other unlawful bribe, rebate, payoff, influence payment, kickback,
or other unlawful payment to any person. For purposes of this paragraph, the
Company and its subsidiaries shall be deemed to refer to (1) Albireo Limited and
its subsidiaries as they existed prior to the Share Exchange Closing Date and
(2) the Company and its subsidiaries solely from and after the Share Exchange
Closing Date.

(rr) Statistical and Market Data. The statistical and market related data
included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate (but
has not independently verified), and such data agree with the sources from which
they are derived.

 

- 17 -



--------------------------------------------------------------------------------

(ss) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened. For purposes of this paragraph, the
Company and its subsidiaries shall be deemed to refer to (1) Albireo Limited and
its subsidiaries as they existed prior to the Share Exchange Closing Date and
(2) the Company and its subsidiaries solely from and after the Share Exchange
Closing Date.

(tt) Compliance with OFAC.

 

  (A) Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or representative
of the Company or any of its subsidiaries, or other person acting on behalf of
the Company or any of its subsidiaries, is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is: (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other
relevant sanctions authority (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of a U.S.
government embargo (including, without limitation, Cuba, Iran, North Korea,
Sudan, Syria and the Crimea).

 

  (B) The Company will not, directly or indirectly, use the Net Proceeds, or
lend, contribute or otherwise make available such Net Proceeds to any
subsidiary, joint venture partner or other Person: (i) to fund or facilitate any
activities or business of or with any Person that, at the time of such funding
or facilitation, is the subject of Sanctions, or in any country or territory
that, at the time of such funding or facilitation, is the subject of a U.S.
government embargo; or (ii) in any other manner that will result in a violation
of Sanctions by any Person (including any Person participating in the offering,
whether as agent, underwriter, advisor, investor or otherwise).

 

  (C)

For the past five (5) years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was

 

- 18 -



--------------------------------------------------------------------------------

  the subject of a U.S. government embargo. For purposes of this paragraph, the
Company and its subsidiaries shall be deemed to refer to (1) Albireo Limited and
its subsidiaries as they existed prior to the Share Exchange Closing Date and
(2) the Company and its subsidiaries solely from and after the Share Exchange
Closing Date.

(uu) No Associated Persons; FINRA Matters. Neither the Company nor, to the
knowledge of the Company, any of its affiliates (within the meaning of FINRA
Rule 5121(f)(1)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(ee) of the By-laws of FINRA) of, any member firm of FINRA.

(vv) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(ww) Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent Cowen may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Cowen.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7, counsel to the Company and counsel to Cowen,
will rely upon the accuracy and truthfulness of the foregoing representations
and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”): (i) the Company will
notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, insofar as it relates to the transactions
contemplated by this Agreement; (ii) the Company will prepare and file with the
Commission, promptly upon Cowen’s reasonable

 

- 19 -



--------------------------------------------------------------------------------

request, any amendments or supplements to the Registration Statement or
Prospectus, insofar as it relates to the transactions contemplated by this
Agreement, that, in Cowen’s reasonable opinion, may be necessary or advisable to
comply with law in connection with the distribution of the Placement Shares by
Cowen (provided, however, that the failure of Cowen to make such request shall
not relieve the Company of any obligation or liability hereunder, or affect
Cowen’s right to rely on the representations and warranties made by the Company
in this Agreement, and provided, further, that the only remedy Cowen shall have
with respect to the failure by the Company to make such filing shall be to cease
making sales under this Agreement until such amendment or supplement is filed);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Placement Shares or a security convertible into the Placement
Shares unless a copy thereof has been submitted to Cowen within a reasonable
period of time before the filing and Cowen has not reasonably objected thereto
(provided, however, that the failure of Cowen to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect Cowen’s
right to rely on the representations and warranties made by the Company in this
Agreement, and provided, further, that the only remedy Cowen shall have with
respect to the failure by the Company to make such submission to Cowen shall be
to cease making sales under this Agreement) and the Company will furnish to
Cowen at the time of filing thereof a copy of any document that upon filing is
deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR; and (iv) the Company
will cause each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act that would permit the Company to continue to meet the eligibility
requirements of Form S-3) all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will

 

- 20 -



--------------------------------------------------------------------------------

promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement if, in the judgment of the Company, it is in the best
interests of the Company to do so. Until such time as the Company shall have
corrected such statement or omission or effected such compliance, the Company
shall not request that Cowen resume the offering of Placement Shares.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on Nasdaq and to qualify the Placement Shares for sale under
the securities laws of such jurisdictions in the United States as Cowen
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the reasonable expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. The Company’s compliance with
the periodic reporting requirements of the Exchange Act shall be deemed to
satisfy the requirements of this Section 7(f).

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated in accordance with the
provisions of Section 11, will pay the following expenses all incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, and of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen), (iv) the printing and delivery to Cowen of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the

 

- 21 -



--------------------------------------------------------------------------------

Placement Shares for trading on Nasdaq, (vi) the filing fees and expenses, if
any, of the Commission, (vii) the filing fees for filings with the FINRA
Corporate Financing Department, and (viii) the reasonable fees and disbursements
of Cowen’s counsel in an amount not to exceed $50,000.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock, restricted shares
of Common Stock, restricted stock units, other equity awards, or Common Stock
issuable upon the exercise or vesting of options, restricted stock units or
other equity awards pursuant to any stock option, stock bonus or other stock
plan or arrangement described in the Prospectus, (ii) the issuance of securities
in connection with an acquisition, merger or sale or purchase of assets,
(iii) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company may adopt from time to time, provided the implementation
of such plan is disclosed to Cowen in advance, (iv) the issuance or sale of any
shares of Common Stock issuable upon the exchange, conversion or redemption of
securities or the exercise of warrants, options or other rights in effect or
outstanding or disclosed in filings by the Company available on EDGAR or
otherwise in writing to Cowen prior to the date of the applicable Placement
Notice, or (v) the issuance or sale of Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately-negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners and otherwise conducted in a manner so as not to be integrated with the
offering of Placement Shares. Notwithstanding the foregoing provisions, nothing
herein shall be construed to restrict the Company’s ability, or require the
Company to provide notice to Cowen, to file a registration statement under the
Securities Act.

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge of any information or fact that would alter or affect in any
material respect any opinion, certificate, letter or other document provided to
Cowen pursuant to this Agreement.

(k) Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by Cowen or
its agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, at mutually convenient times during regular business
hours and at the Company’s principal offices, as Cowen may reasonably request.

 

- 22 -



--------------------------------------------------------------------------------

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that, on or before such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds and the compensation payable by the Company to Cowen
with respect to such Placement Shares (provided that the Company may also
satisfy its obligations under this Section 7(l)(i) by including such information
in a filing under the Exchange Act), and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company subsequently thereafter during the term of this
Agreement: (i) files the Prospectus relating to the Placement Shares,
(ii) amends or supplements the Registration Statement or the Sales Prospectus
(other than a prospectus supplement filed in accordance with Section 7(l)) by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Sales Prospectus; (iii) files an annual report on Form 10-K under the Exchange
Act; (iv) files its quarterly reports on Form 10-Q under the Exchange Act; or
(v) files a current report on Form 8-K containing amended financial information
(other than a filing made in connection with the issuance of an earnings release
or other information “furnished” under Item 2.02 or Item 7.01 of Form 8-K) under
the Exchange Act (each date of filing of one or more of the documents referred
to in clauses (i) through (v) shall be a “Representation Date”); the Company
shall furnish Cowen with certificates, in the forms attached hereto as Exhibit
7(m) within three (3) Trading Days after such Representation Date if requested
by Cowen. The requirement to provide the certificates under this Section 7(m)
shall be automatically waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date that is the date on which the
Company files its annual report on Form 10-K; and provided, further, that the
requirement to provide the certificate of the Chief Financial Officer of the
Company under this Section 7(m) shall be automatically waived for each
Representation Date unless the Comfort Letter provided with respect to such
Representation Date does not cover all financial information and other matters
ordinarily covered by accountants’ “comfort letters” to Cowen in connection with
registered public offerings. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with
certificates under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with certificates, in the forms attached hereto as Exhibit 7(m), each
dated the date of the Placement Notice.

(n) Legal Opinion. On or prior to the First Delivery Date and within five
(5) Trading Days after each Representation Date with respect to which the
Company is obligated

 

- 23 -



--------------------------------------------------------------------------------

to deliver certificates in the forms attached hereto as Exhibit 7(m) for which
no waiver is applicable, the Company shall cause to be furnished to Cowen a
written opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (“Company
Counsel”), or other counsel satisfactory to Cowen, in form and substance
satisfactory to Cowen and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 7(n), modified as necessary to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided, that in lieu of such
opinions for subsequent Representation Dates, Company Counsel may furnish Cowen
with a letter (a “Reliance Letter”) to the effect that Cowen may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

(o) Comfort Letter. On or prior to the First Delivery Date and within five
(5) Trading Days after each Representation Date with respect to which the
Company is obligated to deliver certificates in the forms attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Cowen letters (the “Comfort Letters”), dated
the date the Comfort Letter is delivered, in form and substance satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than Cowen; provided, however, that the Company may bid for and purchase shares
of its common stock in accordance with Rule 10b-18 under the Exchange Act.

(q) Insurance. The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business in which it is engaged.

(r) Compliance with Laws. The Company and each of its subsidiaries shall use its
reasonable best efforts to maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses as described in the
Prospectus, and the Company and each of its subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations would not reasonably be expected to result
in a Material Adverse Effect.

 

- 24 -



--------------------------------------------------------------------------------

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretations as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act. The Company will use its reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

(u) No Offer to Sell. Other than the Prospectus and any free writing prospectus
(as defined in Rule 405 under the Securities Act) approved in advance by the
Company and Cowen in its capacity as principal or agent hereunder, neither Cowen
nor the Company (including its agents and representatives, other than Cowen in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their
reasonable best efforts to comply with all effective and applicable provisions
of the Sarbanes-Oxley Act.

8. Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus to be filed with the
Commission; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from

 

- 25 -



--------------------------------------------------------------------------------

qualification of any of the Placement Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would reasonably be expected to result in a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e) Company Counsel Legal Opinion. Cowen shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to
Section 7(n).

(f) Cowen Counsel Legal Opinion. Cowen shall have received from Goodwin Procter
LLP, counsel for Cowen, such opinion or opinions, on or before the date on which
the delivery of the Company Counsel legal opinion is required pursuant to
Section 7(n), with respect to such matters as Cowen may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters.

(g) Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

 

- 26 -



--------------------------------------------------------------------------------

(h) Representation Certificate. Cowen shall have received the certificates
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificates are required pursuant to Section 7(m).

(i) Secretary’s Certificate. On or prior to the First Delivery Date, Cowen shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary or Assistant Secretary (if authorized by the bylaws of the Company or
resolutions of the board of directors of the Company), in form and substance
satisfactory to Cowen and its counsel.

(j) No Suspension. Trading in the Common Stock shall not have been suspended on
Nasdaq.

(k) Other Materials. On each date on which the Company is required to deliver
certificates pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(l) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on Nasdaq at, or prior to, the issuance of any Placement Notice.

(n) No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,

 

- 27 -



--------------------------------------------------------------------------------

liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company in connection with this Agreement or based on
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading in light of the
circumstances under which they were made, or (z) any breach by the Company of
any of its representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
relating to Cowen and furnished to the Company by Cowen expressly for inclusion
in the Registration Statement or Prospectus or in any free writing prospectus.
This indemnity agreement will be in addition to any liability that the Company
might otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company from and against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 9(a), as and when incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with written information relating to Cowen and furnished
to the Company by Cowen expressly for inclusion in the Registration Statement or
Prospectus or in any free writing prospectus. This indemnity agreement will be
in addition to any liability that Cowen might otherwise have.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party in writing of the commencement of such action, enclosing a
copy of all papers served, but the failure to so notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly

 

- 28 -



--------------------------------------------------------------------------------

notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred after the indemnifying party receives a
written invoice relating to fees, disbursements and other charges. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds
(before deducting expenses)

 

- 29 -



--------------------------------------------------------------------------------

received by the Company bear to the total compensation received by Cowen (before
deducting expenses) from the sale of Placement Shares on behalf of the Company.
If, but only if, the allocation provided by the foregoing sentence is not
permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 9(c). Notwithstanding the foregoing provisions of this Section 9(d),
Cowen shall not be required to contribute any amount in excess of the
commissions received by it under this Agreement and no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c), no party will be liable for contribution with
respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c).

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

11. Termination.

(a) Cowen shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Effect, or
any development that could reasonably be expected to result in a Material
Adverse Effect has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled; provided, however, Cowen’s right to
terminate pursuant to this Section 11(a)(iii) shall not arise unless such
condition, if capable of being fulfilled, is not fulfilled within ten (10) days
after the date the Company is provided with written notice by Cowen that such
condition has not been fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required written notice
as specified in Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days written notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain in
full force and effect notwithstanding such termination.

(c) Cowen shall have the right, by giving ten (10) days written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain in
full force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 shall remain in full force and effect notwithstanding
such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall

 

- 31 -



--------------------------------------------------------------------------------

remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to Cowen for any discount, commission or other
compensation with respect to any Placement Shares not sold through Cowen
pursuant to this Agreement.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel,
with a copy to Goodwin Procter LLP, fax no. 212-355-3333, Attention: Edwin
O’Connor; or if sent to the Company, shall be delivered to Albireo Pharma, Inc.,
10 Post Office Square, Suite 502 South, Boston, MA 02109, Attention: Chief
Financial Officer, email: tom.shea@albireopharma.com, with a copy to
petezorn@albireopharma.com and to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo
P.C., fax no. 617-542-2241, Attention: Megan N. Gates. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which Nasdaq
and commercial banks in the City of New York are open for business.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 9. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent so long as such affiliate is a registered broker-dealer.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, recapitalization
or similar event effected with respect to the Common Stock.

 

- 32 -



--------------------------------------------------------------------------------

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

- 33 -



--------------------------------------------------------------------------------

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the transactions contemplated by this
Agreement and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.

20. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

(a) “Applicable Time” means each of the date of this Agreement, each
Representation Date, the date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder.

(b) “subsidiary” has the meaning set forth in Rule 405 under the Securities Act.

21. Headings; Construction. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof. Each reference in
this Agreement to any Section or Schedule shall be to such Section or Schedule
of this Agreement, unless the context indicates otherwise.

[Remainder of Page Intentionally Blank]

 

- 34 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours,

 

COWEN AND COMPANY, LLC

By:   /s/ George Milstein   Name: George Milstein   Title: Managing Director

 

ACCEPTED as of the date

first-above written:

 

ALBIREO PHARMA, INC.

By:   /s/ Ronald H.W. Cooper Name: Ronald H.W. Cooper Title: President and Chief
Executive Officer

[Signature Page to Sales Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

From:         [                         ]

Cc:             [                        ]

To:             [                        ]

Subject:     Cowen at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Albireo Pharma, Inc., a Delaware corporation (the “Company”),
and Cowen and Company, LLC (“Cowen”) dated October 13, 2017 (the “Agreement”), I
hereby request on behalf of the Company that Cowen sell up to [            ]
shares of the Company’s common stock, par value $0.01 per share, at a minimum
market price of $[            ] per share. Sales should begin on the date of
this Notice and shall continue until [date] [all shares are sold] [the aggregate
sales price of the shares reaches $[            ]].

[The Company may include such other sales parameters as it deems appropriate]



--------------------------------------------------------------------------------

SCHEDULE 2

Albireo Pharma, Inc.

Ronald H.W. Cooper            President and Chief Executive Officer

Thomas A. Shea                   Chief Financial Officer and Treasurer

Peter A. Zorn                        Chief Corporate Officer, General Counsel
and Secretary

Cowen and Company, LLC

Rob Sine                                         Managing Director

William Follis                                Director



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 4

Significant Subsidiaries

Albireo AB, a company incorporated in Sweden

Elobix AB, a company incorporated in Sweden